Banke, Chief Judge.
The appellant was indicted for murder and convicted of voluntary manslaughter based on evidence that he fatally shot a high-school classmate inside the school building. On appeal, he contends that the evidence was insufficient to support the verdict.
The evidence showed that the victim was angry with the appellant as the result of an earlier confrontation between them and that he precipitated the confrontation which led to the shooting. The appellant had armed himself with a pistol because the victim had let it be known that he was looking for the appellant. The victim, who was unarmed, approached the appellant in the hallway of the school and began shoving him; whereupon, after some effort to break off the encounter, the appellant pulled his pistol and fired the fatal shot. The victim was turning away from the appellant when the shot was fired and was hit in the back. The appellant testified that he thought the victim was reaching for a weapon. Held:
After a careful review of the transcript, we hold that the evidence presented to the jury, when viewed in the light most favorable to the verdict, was sufficient to enable any rational trier of fact to find the *845appellant guilty of voluntary manslaughter beyond a reasonable doubt. See generally Baldwin v. State, 153 Ga. App. 35 (264 SE2d 528) (1980).
Decided November 14, 1985.
Lee R. Hasty, for appellant.
Arthur E. Mallory III, District Attorney, William G. Hamrick, Jr., Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Benham, J., concur.